209 F.2d 263
Gretchen McRAE,v.Tighe E. WOODS, Acting Housing Expediter, Office of HousingExpediter (two cases).
Nos. 4700, 4752.
United States Court of Appeals,Tenth Circuit.
Jan. 5, 1954.See also 196 F.2d 496.

Gretchen McRae pro se.
Donald E. Kelley, U.S. Atty., and James W. Heyer, Asst. U.S. Atty., Denver, Colo., for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
Appeals dismissed on the ground that the appeals presented no substantial questions not theretofore finally adjudicated and decided on prior appeals.